DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 12, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  As to claim 3, the limitations require the apparatus to be usable with two transmission members of different type. Therefore the claim is directed to the non-elected inventive group which describes the combination of different transmission members being used.  As such, claim 3 is withdrawn from consideration.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:   
Claim 4 includes the limitation “second surface that abuts the first mating surface”.  This limitation should be changed to state “second surface that abuts the first surface” for consistency.
Claim 11 includes the limitation “the terminal distal end portion is closer to the rocker member than”.  This limitation should be changed to state “the terminal distal end is closer to the rocker member than” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 includes the limitation “at the footboard resting position and at each of the first plurality of discrete positions, the terminal distal end contacting the flexible transmission is located farthest from the pivot shaft”.  However applicant’s originally filed disclosure does not properly describe such a feature.  It is unclear how at a plurality of different discrete positions, the terminal distal end can have the same position relative to the pivot shaft.  As shown in FIG. 1D, the terminal distal end 82te changes position relative to pivot shaft 4 as a different one of the discrete positions are engaged.  Therefore this limitation does not meet the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “a position thereof is adjustable relative to the connecting member”.  However there is a lack of antecedent basis for “the connecting member”.  It is unclear whether applicant intends to reference the connection member, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “a position thereof is adjustable relative to the connection member”.
Claim 7 includes the limitation “the third and fourth surfaces …position the upper adjusting member to be positioned”.  However the third and fourth surfaces are described as corresponding to the second position adjusting mechanism.  It is unclear how the third and fourth surfaces can affect the upper adjusting member, which corresponds to the first position adjusting mechanism.  For examining purposes, this limitation is interpreted as stating “the third and fourth surfaces …position the lower adjusting member to be positioned”.
Claim 11 includes the limitation “at the footboard resting position and at each of the first plurality of discrete positions, the terminal distal end contacting the flexible transmission is located farthest from the pivot shaft”.  However it is unclear how at a plurality of different discrete positions, the terminal distal end can have the same position relative to the pivot shaft.  For examining purposes, this limitation is interpreted as stating “at the footboard resting position and at each of the first plurality of discrete positions, the terminal distal end contacting the flexible transmission is changed relative to the pivot shaft”.  
Claim 8 depends from claim 7 and therefore inherits all claimed limitations.  This claim does not correct the deficiencies of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,858,861 B1) in view of Purdy (US 4,235,146), further in view of Chen (US 7,709,716 B1) herein referred to as Kuo-Chang.
Claim 1: Chen discloses a pedal apparatus for a percussion instrument shown in FIG. 1 to include a striking mechanism (connecting shank 30, fixation element 40) including a rocker member (connecting shank 30) mounted on a pivot shaft (axle 20), as shown in FIG. 6.  The fixation element (40) of striking mechanism is configured to mount a beater (drum hammer 70) for striking a striking surface of the percussion instrument in response to pivoting of the pivot shaft.  A footboard (pedal 12) is adapted for a depression operation, and a connection member is shown to be pivotably mounted to a distal end of the footboard.  A first transmission mechanism transmits, to the pivot shaft, a pivoting motion responsive to depression of the footboard, and includes a first transmission member (chain 50) and a first position adjusting mechanism (engaging body 36) detachably and adjustably connected to the rocker member and pivotally attached to an upper end of the transmission member and adjusts footboard depression characteristics (column 1 lines 31-33).  The first position adjusting mechanism is shown in FIG. 3 to include an upper adjusting member that is pivotally attached to the upper end of the transmission member and movable relative to the rocker member (column 2 lines 19-24) to substantially linearly move an effective leveraging point located between the first transmission member and the upper adjusting member at a resting position of the footboard, away from or toward the rocker member to adjust a pivoting-motion transmission path and adjust the footboard depression characteristics (column 2 lines 49-54).  The upper adjusting member is lockable to any one of a first plurality of discrete positions relative to the rocker member via lateral teeth (column 2 lines 19-24).  This reference fails to disclose a second position adjusting mechanism to be detachably and adjustably connected to the connection member and pivotally attached to a lower end of the transmission member to adjust an angle of the footboard at a resting position of the footboard.
However Purdy teaches a pedal apparatus for a percussion instrument, where a position adjusting mechanism is shown in FIG. 1 to be detachable and adjustably connected to a connection member (support plate 42) mounted to a distal end of a footboard (foot pedal 38) to adjust an angle of the footboard at a resting position of the footboard (column 4 lines 44-51).
Given the teachings of Purdy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedal apparatus disclosed in Chen with providing a second position adjusting mechanism to be detachably and adjustably connected to the connection member to adjust an angle of the footboard at a resting position of the footboard.  Doing so would “allow some limited adjustment of the overall length of [footboard] to suit the preferences of individual players” as taught in Purdy (column 3 lines 36-38), e.g. to accommodate players of 
different sized feet.  These references fail to disclose the second position
adjusting mechanism to be pivotally attached to a lower end of the transmission member.
However Kuo-Chang teaches a pedal apparatus for a percussion instrument, where a position adjusting mechanism (connector 121) is pivotally attached to a distal end of a footboard (pedal 30) and pivotally attached to a lower end of a transmission member (shaft 120) (column 2 lines 63-64), as can be seen from FIGS. 3 and 4.
Given the teachings of Kuo-Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedal apparatus disclosed in Chen as modified by Purdy with providing the second position adjusting mechanism to be pivotally attached to a lower end of the transmission member.  Doing so would prevent the transmission member from approaching and contacting the striking surface of the percussion instrument when second position adjusting mechanism is adjusted.
Clam 2: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus as stated above, where the upper adjusting member is disclosed in Chen to be changed to different positions among the first plurality of discrete positions to change the angle of the footboard at the footboard resting position(column 2 lines 19-24), and the second position adjusting mechanism is shown in Purdy to include a lower adjusting member in which a position thereof is adjustable relative to the connecting member (column 4 lines 46-51).  Therefore the change in the angle of the footboard at the footboard resting position caused by the upper adjusting member changing to the different positions is compensated.
Clam 4: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus as
stated above, where the rocker member is shown in FIG. 3 of Chen to include a first surface (arc surface 31), and the upper adjusting member to include a second surface that abuts the first mating surface, such that the first and second surfaces are complementarily configured to position the upper adjusting member to be positioned to any one of the first plurality of discrete positions (column 2 lines 19-24).
Clam 5: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus as stated above, where the first and second surfaces are shown in FIG. 3 of Chen to include complementary protrusions and recesses (teeth) that allow the upper adjusting member to move stepwise along the rocker member among the first plurality of discrete positions (column 2 lines 19-24).
Clam 6: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus as stated above, where a pivot is shown in FIG. 2 of Kuo-Chang to extend in a generally horizontal direction to connect footboard (pedal 30) and connection member (connector 121).  The connection member is shown to include one end pivotably mounted to the distal end of the footboard via the pivot, as can be seen from FIGS. 3 and 4, and a coupling section that extends from the one end generally perpendicularly to the pivot, as shown in FIG. 2.
Clam 7: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus where the first position adjusting mechanism includes an upper adjusting member provided with a surface which abuts a mating surface and are complementarily configured to position the upper adjusting member to be positioned to any one of a plurality of discrete positions, as stated above.  The second position adjusting mechanism is shown in FIG. 1 of Purdy to include a lower adjusting member (pate 100) provided with a third surface, and the coupling section (42) to include a fourth surface that abuts with the third surface.  These references fail to disclose the third and fourth surfaces to be complementarily configured to position the lower adjusting member to be positioned to any one of a second plurality of discrete positions.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third and fourth surfaces to be complementarily configured to position the lower adjusting member to be positioned to any one of a second plurality of discrete positions, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow a user to easily repeat a customized angle of the footboard due to the distinct selective positions on the connection member.
Clam 8: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus where the first and second surfaces include complementary protrusions and recesses that allow the upper adjusting member to move stepwise along the rocker member among the first plurality of discrete positions, as stated above.  Therefore the third and fourth surfaces of the connection member also include complementary protrusions and recesses that allow the lower adjusting member to move stepwise along the coupling section among the second plurality of discrete positions to adjust the footboard angle of the footboard at the resting position.
Clam 9: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus as stated above, where the transmission member is disclosed in Chen to be a flexible transmission member (chain) (column 2 lines 31-32).
Clam 10: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus where the first transmission member is a flexible transmission member, as stated above.  The first plurality of discrete positions are shown in FIG. 3 of Chen to include at least a first position and a second position, and at the footboard resting position and each of the plurality of discrete positions, the effective leveraging point between the flexible member and the upper adjusting member is disposed at a terminal distal end of the upper adjusting member.
Clam 14: Chen modified by Purdy and Kuo-Chang discloses a pedal apparatus where the first transmission member is a flexible transmission member, as stated above.  A footboard depression force to pivot the pivot shaft between a footboard resting position and a footboard fully depressed position would be substantially linear for each of the plurality of positions due to adjustment of the first and second position adjusting mechanisms.  These references fail to disclose the footboard resting position and the footboard fully depressed position to be substantially 70 degrees.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footboard resting position and the footboard fully depressed position to be substantially 70 degrees, since it has been held that a prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same results.  In Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Doing so would allow a user to generate enough speed for the beater to strike the percussion instrument at high volumes.


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11: The prior art does not teach nor suggest an upper adjusting member including a curved section provided with a curved supporting surface that contacts, at each of the first plurality of discrete positions and at the footboard resting position, at least one-half a length of the flexible transmission member, at the footboard resting position and at each of the first plurality of discrete positions, a location of the terminal distal end contacting the flexible transmission is changed relative to the pivot shaft, and at the footboard resting position, the terminal distal end is closer to the rocker member at the first position than at the second position including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,601,902 B1 and US 7,449,626 B2 pertaining to a position adjusting mechanism attached to a lower end of a transmission member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 18, 2022